DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Requirement for Information

The reply filed on 17 September 2020 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): The reply has failed to reply to each enumerated requirement for information giving either the information required or a statement that the information required to be submitted is unknown and/or is not readily available to the party or parties from which it was requested, as required by MPEP 704.12(b).  In particular, the reply has failed to reply to the requirement set forth in Paragraph 9 to provide the names of any products or services that have incorporated the claimed subject matter.  It is noted that the requirement of Paragraph 9 is different 

Requirement for Information

Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.  As indicated above, this requirement was not addressed in Applicant’s previous reply, thus warranting this follow-up requirement for the information previously required.  See MPEP 704.12(b).

In response to this requirement, please provide the names of any products or services that have incorporated the claimed subject matter.

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.

The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

This requirement is part of the instant Office action.  A complete reply to the Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 6-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2010/0100657 to Ji et al. (“Ji”).

In reference to Claim 1 Ji discloses a method comprising: determining, by one or more processors (See Figure 5C Number 503 and Paragraph 41), a plurality of desired interface configurations (See Tables 1-4 and Paragraphs 30 and 37) for a chipset (See Figure 2 Number 280) of a computing unit (See Figure 2 Number 200); identifying each of the plurality of the desired interface configurations (See Paragraphs 30 and 37); for each respective one of the plurality of the desired interface configurations: determining one or more ports of the chipset (See Table 1 ‘Port1 – Port2’ and Paragraph 28) and corresponding platform connectors (See Figure 2 ‘IOU0’, ‘IOU1’, and ‘IOU2’) of a platform (See Figure 2 Number 200) that satisfy features of the respective desired interface configuration based on a description of the chipset and a description of the platform (See Paragraphs 28, 30, and 37); assigning a port from among the determined one or more ports to the respective desired interface configuration (See Paragraphs 30, C’, Figure 5C ‘DG’’, and Paragraph 37).

In reference to Claim 2, Ji discloses the limitations as applied to Claim 1 above.  Ji further discloses initializing the chipset based on the chipset configuration descriptor (See Paragraphs 37 and 41).

In reference to Claim 3, Ji discloses the limitations as applied to Claim 1 above.  Ji further discloses that determining the one or more ports and corresponding platform connectors that satisfy the features of a respective one of the plurality of the desired interface configurations comprises: determining whether one of the one or more ports supports a port type of the respective desired interface configuration (See Paragraphs 28, 30, and 37); and determining whether a platform connector corresponding to the one of the ports supports the port type of the respective desired interface configuration (See Paragraphs 28, 30, and 37).

In reference to Claim 4, Ji discloses the limitations as applied to Claim 1 above.  Ji further discloses that determining the one or more ports and corresponding platform connectors for each respective one of the plurality of the desired interface configurations further comprises one or more of: determining whether one of the one or more ports supports hotplugging requirements of the respective desired interface configuration; determining whether a platform connector corresponding to the one of the 

In reference to Claim 6, Ji discloses the limitations as applied to Claim 1 above.  Ji further discloses merging two of the plurality of desired interface configurations into a same desired interface configuration (See Figure 3A and Paragraph 29).

In reference to Claim 7, Ji discloses the limitations as applied to Claim 1 above.  Ji further discloses splitting one of the plurality of desired interface configurations into two desired interface configurations by dividing a number of lanes between the two desired interface configurations (See Figure 3B and Paragraphs 29-30).

In reference to Claim 8, Ji discloses the limitations as applied to Claim 1 above.  Ji further discloses that the description of the chipset provides information about features supported by the one or more ports of the chipset (See Paragraphs 28, 30, and 37).

In reference to Claim 9, Ji discloses the limitations as applied to Claim 1 above.  Ji further discloses that the description of the platform provides information about features supported by the platform connectors of the platform (See Paragraphs 28, 30, and 37).

In reference to Claim 10, Ji discloses the limitations as applied to Claim 1 above.  Ji further discloses that generating the chipset configuration descriptor comprises: generating a header section (See Table 2 ‘SM1[2…0]’, Table 2 ‘SM0[2…0]’, and Table 2 ‘SM2[2…0]’); and generating a port details section that comprises an entry for each of the desired interface configurations (See Table 2 ‘SM1[2…0]’, Table 2 ‘SM0[2…0]’, and Table 2 ‘SM2[2…0]’).

In reference to Claim 11, Ji discloses the limitations as applied to Claim 1 above.  Ji further discloses that the desired interface configurations are based on an existing configuration of the chipset installed on the platform (See Paragraphs 11 and 30).

In reference to Claim 12, Ji discloses the limitations as applied to Claim 1 above.  Ji further discloses that the chipset and the platform are parts of an information handling system (See Figure 2 and Paragraph 25).

Claims 13 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

Claims 14 recites limitations which are substantially equivalent to those of Claim 2 and is rejected under similar reasoning.

Claims 15 recites limitations which are substantially equivalent to those of Claim 3 and is rejected under similar reasoning.

Claims 16 recites limitations which are substantially equivalent to those of Claim 4 and is rejected under similar reasoning.

Claims 18 recites limitations which are substantially equivalent to those of Claim 6 and is rejected under similar reasoning.

Claims 19 recites limitations which are substantially equivalent to those of Claim 7 and is rejected under similar reasoning.

Claims 20 recites limitations which are substantially equivalent to those of Claim 10 and is rejected under similar reasoning.

















Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “determining, by one or more processors, a plurality of desired interface configurations for a chipset of a computing unit” in Lines 2-3.  Claim 1 further recites “identifying each of the plurality of the desired interface configurations” in Line 4.  As determining a plurality of desired interconnect configurations would necessarily require some sort of identification of the desired interconnect configurations, it is unclear as to how the “determining” and “identifying” steps differ.

Claim 13 recites the limitation “determining, by one or more processors, a plurality of desired interface configurations for a chipset of a computing unit” in Lines 5-6.  Claim 13 further recites “identifying each of the plurality of the desired interface configurations” in Line 7.  As determining a plurality of desired interconnect configurations would necessarily require some sort of identification of the desired interconnect configurations, it is unclear as to how the “determining” and “identifying” steps differ.

Dependent claims inherit the indefiniteness of their parent clams and are rejected under the same reasoning.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1 May 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

The art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. CLEARY/Primary Examiner, Art Unit 2185